Title: To George Washington from James Howlett, 4 August 1781
From: Howlett, James
To: Washington, George


                        
                            May it please Your Excellency
                            Provost augut 4th 1781
                        
                        From my long and tedious Captivity of two years, to gather with the Anxiety of Liberation, I am inducd to
                            Acquaint Your Excellency, with the horrid and distressed situation, I am in—about three Weeks past, I was told my
                            destiny—which is to remain in Prison during the war, at the same time was return’d as a British subject and no longer
                            admitted to draw provisions with the prisoners of war, but with a set of murderers and robbers, which are Confind in this
                            place all in Consequence of my Piloting, Count De Easting at the time he came on this Coast happy I should be, to
                            again injoy the same Honour; therefore I do in the most pressing submissive and urging manner besach and implore your
                            Excellency to take some meathed to deliver me Out of the hands of my cruel and unrelenting persecutors, how Can I surmount
                            the thoughts of Continuing in this manekin of distress during my life or at Least the war. and a wife
                            and six small Children a suffering for the want of Bread and other necessarys to render there lives Comfortable, it seemes
                            that my friends and fellow Countrymen have intirely forsaken me in the day of distress and calamity. if your Excellency
                            will be pleasd to extort, relief—I shall Ever Consider it the highest honour and satisfaction to serve my Country, as far
                            as I am Capable in any Capacity your Excellency may require.  I fear all I can say on this subject, which
                            surmounts almost every other Consideration will not be sufficiant to prevent my falling a sacrafice to my injurrd and
                            slaughtered Country, if finally that be my fate I shall submit with patiance. I have the Honour to remain your Excellencys
                            most Humble Petitioner
                        
                            James Howlett
                        
                    